Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A shale shaker basket buffer and wear reduction barrier comprising: a solid rectangular, largely flat barrier; said solid rectangular, largely barrier having a top and bottom surface, right and left sides; a hollow, framed interior; and through apertures and holes about the circumference of said solid rectangular flat barrier and through the thickness of said solid rectangular flat barrier for the adherence to a shale shaker basket deck; and said shale shaker basket buffer and wear reduction barrier made to receive shale shaker wear items; said shale shaker wear items made to accept a shaker filter screen. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653